
	

115 S1515 IS: Expand and Strengthen Defense Network of Partners Act of 2017
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1515
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2017
			Mr. Moran (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To facilitate access to university technical expertise in support of Department of Defense
			 missions.
	
	
 1.Short titleThis Act may be cited as the Expand and Strengthen Defense Network of Partners Act of 2017. 2.Mechanisms for expedited access to technical talent and expertise at academic institutions to support Department of Defense missions (a)In generalThe Secretary of Defense shall establish one or more multi-institution task order contracts, consortia, cooperative agreements, or other arrangements to facilitate expedited access to university technical expertise in support of Department of Defense missions in the areas specified in subsection (e). The Secretary may use this arrangement to fund technical analyses and other engineering support as required to address acquisition and operational challenges, including support for classified programs and activities. The Secretary shall ensure that work under task orders awarded through the arrangement is performed primarily by the designated university performer.
 (b)LimitationThe arrangement established under subsection (a) may not be used to fund research programs that can be executed through other Department of Defense basic research activities.
 (c)Coordination with other Department of Defense activitiesThe arrangement may be made in coordination with other Department of Defense activities, including federally funded research and development centers (FFRDCs), university affiliated research centers (UARCs), and Defense laboratories and test centers, for purposes of providing technical expertise and reducing costs and duplicative efforts.
 (d)Policies and proceduresThe Secretary shall establish and implement policies and procedures to govern— (1)selection of participants in the arrangement;
 (2)the awarding of task orders under the arrangement; (3)maximum award size for tasks under the arrangement;
 (4)the appropriate use of competitive awards and sole source awards under the arrangement; and (5)technical areas under the arrangement.
 (e)Mission areasThe Secretary may establish the arrangement in any of the following technical areas: (1)Cybersecurity.
 (2)Air and ground vehicles. (3)Shipbuilding.
 (4)Explosives detection. (5)Modeling and simulation.
 (6)Undersea warfare. (7)Trusted microelectronics.
 (8)Unmanned systems. (9)Intelligence/Surveillance/Reconnaissance (ISR) photonics and sensors.
 (10)Directed energy. (11)Energy, power, and propulsion.
 (12)Advanced materials. (13)Other areas as designated by the Secretary.
				
